Citation Nr: 1624033	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for right ankle degenerative joint disease, status post removal of osteochondral fragment with residual scars, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Chicago, Illinois (RO) of the Department of Veterans Affairs (VA).  In December 2013, the Board remanded this case for the Veteran to be afforded a Board hearing.  In April 2014, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  In December 2014, the Board remanded this case.  

The issue of service connection for a left knee disability as secondary to right knee disability has been raised by the record and appears to be under consideration, but has not formally been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  Prior to March 25, 2015, the Veteran's right ankle disability caused no more than moderate limitation of motion and did not cause marked limitation of motion or marked functional impairment.

2.  As of March 25, 2015, the Veteran's right ankle disability resulted in marked functional impairment, but no ankylosis.




CONCLUSIONS OF LAW

1.  Prior to March 25, 2015, the criteria for a rating in excess of 10 percent for right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic Code 5271-5024 (2015).

2.  From March 25, 2015, the criteria for a 20 percent rating for right ankle disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic Code 527-50241 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in An October 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  In this case, a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In October 2010, the Veteran was afforded a VA examination.  The Veteran reported being diagnosed with status post removal of osteochondral fragment, right ankle with residual scars and also reported the following symptoms: weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, pain and dislocation.  He indicated he did not experience deformity, tenderness, drainage, effusion, and subluxation.  The Veteran stated he did not experience any flare-ups.  He reported difficulty with standing/walking.  He described not being able to stand for more than an hour.  The Veteran was not receiving any treatment for his condition.  The Veteran stated that in the past 12 months, his right ankle had not resulted in any incapacitation.  The Veteran reported the overall functional impairment of not being able to walk for prolonged periods of time.  He said the residual scar was not painful.  The scar was linear and measured 6 centimeter (cm.) by 0 3 cm.  The scar was not painful on examination.  There was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation was absent.  Edema was absent.  There was no keloid formation and it was not disfiguring.  The scar did not limited motion.  There was no limitation of function due to the scar.  The Veteran's posture was normal and he walked with a normal gait.  In regards to a tandem gait, the Veteran's walk was normal.   Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  He did not require any assistive device for ambulation.  The Veteran's right ankle was tender, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation.  The Veteran was able to dorsiflex to 20 degrees and plantar flex to 45 degrees.  Repetitive motion revealed the same findings.  The examiner indicated that the range of motion was within normal limits.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The right ankle x-ray showed degenerative arthritic changes, old fracture versus small accessory ossification, but there was no indication of malunion of the astralgus.

Thereafter, information was received which indicated that the Veteran's job required constant standing and walking.  In addition, the Veteran testified at a Board hearing and indicated that his right ankle had worsened.  He related that he had instability.  He reported that he would ice and elevate the ankle.  The Veteran related that he had pain.  When asked to describe the level of disability, the Veteran said that it was marked.  He indicated that it was worse with cold weather and he experienced stiffness.  

In March 2015, the Veteran was afforded a VA examination.  At that time, the Veteran reported that during flare-ups, he had increasing pain and swelling after prolonged activities and being on the foot all day long at his job.  He related that he had to work through the pain which occurred all day.  After work, the Veteran indicated that he iced the ankle.  Range of motion testing revealed that the Veteran could dorsiflex to 10 degrees and plantar flex to 30 degrees.  The decreased range of motion of right ankle resulted in a decreased ability to run or doing activities needing squatting.  His pain was increased with weakness and fatigue when the joint was used repeatedly.  There was evidence of pain with weight bearing, but there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function or range of motion after three repetitions.  The examiner was unable to determine whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran reported daily flare-ups at his job and the severity was moderate.  The Veteran reported that pain and swelling of the right ankle gradually subsided after resting and applying an ice pack after work.  The Veteran did not take any medication for his ankle, but stated that he took Tylenol PM every night before going to bed to help the pain.  Muscle strength was normal.  There was no ankylosis.  There was no instability or dislocation.  The Veteran's gait was mildly antalgic, but he was steady on weight bearing on the right foot.  The Veteran had difficulty doing tandem walk and walking on toes or heels.  There was slightly increased prominence of the medial malleolus deformity.  The Veteran had 2 stable linear surgical scars.  The first scar was 3.00 cm. by 0.4 cm. on the medial aspect posterior to medial malleolus; the second scar was 7.00 cm. by 0.4 cm. on the lateral aspect, 4.00 cm. in front of the lateral malleolus.  Both the scars were similar, appeared stable, and were non tender, intact and smooth without nodularity or significant discoloration.  The scars moved freely over the subcutaneous tissue and were not causing any limitation of movements of the ankle joint.  The right ankle joint was slightly larger measuring 27 cm. in circumference around the malleoli compared to 25 cm. of the left ankle at the same level.  There was no soft tissue swelling or joint effusion noted.  There was palpable tenderness within the joint and crepitus with mild guarding and decreased range of motion on flexion and extension with normal inversion and eversion of right ankle.  All the movements were painful.  There were no sensory deficits by monofilament examination.  Proprioceptions and vibration sensations were within normal limits.  Capillary refills were normal limits.  Gait and stance did not change after repetitive range of motion examination.  None of the scars were painful or unstable or had a total area equal to or greater than 39 square cm (6 square inches).  The scars were stable and asymptomatic and did not cause limitation of range of motion or joint function.  The Veteran did not use assistive devices.  X-rays showed sclerotic changes with subtle lucent line on the medial aspect of the lateral malleolus.  There was no evidence of dislocation.  There was a negative impact on the Veteran's employment due to limitations with walking and standing, but the Veteran worked through the pain.  Decreased range of motion of the right ankle  resulted in a decreased ability to run or doing activities needing squatting and also increased the pain causing weakness and fatigue of right ankle joint while the Veteran was doing or using the joint repetitively which resulted in moderate functional loss.  It was not possible to determine additional change in range of motion and functional loss during flare ups of joint and during repetitive use of joints, without resorting to mere speculation, without observation of joint functions under these conditions.

The Veteran's right ankle degenerative joint disease, status post removal of osteochondral fragment with residuals scars, is rated as 10 percent disabling under Diagnostic Code 5271-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  Here, Diagnostic Code 5024 states that diseases under this diagnostic code will be rated based on limitation of motion of the affected parts.  Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion. Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  

Normal range of motion in an ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.  Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  However, in this case, there is no ankylosis or deformity.

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astralgus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy. 38 C.F.R. § 4.71a, Diagnostic Code 5274.  The Veteran does not have these disabilities.

Further, Diagnostic Code 5284 assigns a 10 percent evaluation for a moderate foot injury; a 20 percent evaluation for a moderately severe foot injury; and a 30 percent evaluation for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, in this case, service connection has been specifically granted for a right ankle disability; thus, a rating under this code is less appropriate than Diagnostic Code 5271.  

In this case, prior to the March 25, 2015 examination, the Veteran had no more than moderate disability of the right ankle based on limitation of motion.  Even considering DeLuca criteria, the range of motion was too great for a higher rating.  However, at the time of his March 25, 2015 examination, the Veteran's motion in both dorsiflexion and plantar flexion had decreased.  While the criteria require less movement, there was pain and weakness on movement.  In addition, and in affording the Veteran all reasonable doubt, the evidence shows a downward progression in mobility to the point that the Veteran's functional impairment has reached a marked level.  Since there is no ankylosis, a higher rating is not assignable.

In addition, although the Veteran has residual surgical scarring, it is not symptomatic or compensable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The scarring is not deep, non-linear, or measuring an area or areas of 144 square inches or more, nor is the scarring unstable, painful, or productive of any functional impairment. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the preponderance of the evidence supports or is against the claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right ankle disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  Functional impairment, such as impairment of exercise involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  As noted, there is a negative impact on employment, but the Veteran is nonetheless able to work through and perform his job and, as such, his level of disability relative to his employment is not more than marked in degree.  The Board has considered the totality of the impact of all of the Veteran's symptoms on his ability to move and utilize the right ankle and rated him accordingly.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Prior to March 25, 2015, an increased rating in excess of 10 percent for right ankle disability is denied.

From March 25, 2015, a 20 percent rating for right ankle disability is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


